Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 12, and 20 recite “a D-S evidence combination technology”.  The scope of the term “technology” cannot be ascertained from the claim language, and a review of the specification does not serve to further limit the metes and bounds of what such a “technology” might comprise.  While fusion processing, algorithms, and calculations using the Dempster-Shafer Theory are known, the term “technology” does not give the public an appraisal of the bounds of the claim.  

Additional claims are rejected at least for their dependence upon a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 12, 13, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steyer (US 2021/0073321).

Claim 1: Steyer discloses A method for determining a static state of an obstacle (para 0021), comprising: 
obtaining real-time obstacle velocities by detecting an obstacle via at least two sensors (para 0036, 0045) 
calculating a belief function assignment value of each sensor for at least two status parameters respectively according to the real-time obstacle velocity corresponding to each sensor (para 0023-0030, 0044, 0045)

judging a state of the obstacle according to the fused belief function assignment value corresponding to each status parameter (para 0046-0048, 0065, 0083, 0086)

Claim 2: Steyer discloses the status parameter comprises a static status parameter, a non-static status parameter, and an unknown status parameter (para 0046-0048, 0065, 0083, 0086)

Claim 8: Steyer discloses after calculating the belief function assignment value of each sensor for the at least two status parameters respectively according to the real-time obstacle velocity corresponding to each sensor, the method further comprises: updating the belief function assignment value of each sensor for the at least two status parameters according to the real-time obstacle velocity detected by each sensor and a historical obstacle velocity (para 0062-0068)

Claim 12: Steyer discloses an electronic device (para 0011, 0012);, comprising:
one or more processors (para 0011, 0012); and
a memory, configured to store one or more programs that when executed by the one or more processors cause the one or more processors to (para 0011, 0012);:

calculate a belief function assignment value of each sensor for at least two status parameters respectively according to the real-time obstacle velocity corresponding to each sensor (para 0023-0030, 0044, 0045)
fuse the belief function assignment value of each sensor for each status parameter with a D-S evidence combination technology to obtain a fused belief function assignment value corresponding to each status parameter (para 0023, 0036-0041, 0046-0048); and
judge a state of the obstacle according to the fused belief function assignment value corresponding to each status parameter (para 0046-0048, 0065, 0083, 0086)

Claim 13: Steyer discloses the status parameter comprises a static status parameter, a non-static status parameter, and an unknown status parameter (para 0046-0048, 0065, 0083, 0086)

Claim 19: Steyer discloses the one or more processors are further caused to update the belief function assignment value of each sensor for the at least two status parameters according to the real-time obstacle velocity detected by each sensor and a historical obstacle velocity (para 0062-0068)

Claim 20: Steyer discloses A non-transitory computer readable storage medium, having computer programs stored thereon that when executed by a processor cause 
obtaining real-time obstacle velocities by detecting an obstacle via at least two sensors (para 0036, 0045)
calculating a belief function assignment value of each sensor for at least two status parameters respectively according to the real-time obstacle velocity corresponding to each sensor (para 0023-0030, 0044, 0045)
fusing the belief function assignment value of each sensor for each status parameter with a D-S evidence combination technology to obtain a fused belief function assignment value corresponding to each status parameter (para 0023, 0036-0041, 0046-0048); and
judging a state of the obstacle according to the fused belief function assignment value corresponding to each status parameter (para 0046-0048, 0065, 0083, 0086)

Allowable Subject Matter
Claims 3-7, 9-11, 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art is found to not disclose or render obvious the limitations of the above claims.  
	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648